Campbell, J.,
delivered the opinion of the Court.
The deed of the circuit clerk to Fewell is not “ such deed ” .as Sec. 5 of an act entitled: “ An act to quiet tax titles and increase the revenue of the State,” approved April 5, 1872, acts p. 9, made;prima facie evidence; because if it was executed on a redemption of the land, which seems probable, the presumption did not attach, and if it was not executed in such circumstances, it was not authorized except after a sale of the land at public outcry to the highest bidder, as directed by Sec. 5 of an act amendatory of the above act approved April 7, 1873, acts p. 91.
The deed is in the form prescribed for a redemption, and .shows as its consideration the exact sum required for redemption. It does not purport to have been made in pursuance of a sale made in the only way the land could have been sold at the date of its execution, and it must be regarded as having been *86executed upon redemption or as having been made under circumstances not authorizing it, and in either case no presumption arose from it, and it is not sufficient to show title in the State.'
Section 1709 of the Code of 1871 in providing that “No suit shall be commenced in any court of this State to invalidate any tax titles to lands, after three years from the time said land was sold for taxes,” had reference to sales by tax collectors, and did not embrace any others. It is manifest that the prescribed period commenced to run from the time of the sale by the collector, and not at a subsequent date, when a sale might be made-by some officer of land before sold to the State for taxes. The sale by the circuit clerk under the act of 1872 was not embraced in Sec. 1709 of the Code of 1871.
Sec. 539 of the Code of 1880 is not applicable, because there is no evidence that the land is held immediately or remotely under a conveyance by a tax collector. The circuit clerk’s deed not furnishing such evidence, as shown above, there is none in the record ; wherefore the judgment is

Affirmed.